Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16937232 filed 07/23/2020. Claims 1-30 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62878616 filed 07/25/2019.

Specification
The disclosure is objected to because of the following informalities: Instant application Par. 0100 cites “overhead 412”, which is not present in Fig. 4.  
Appropriate correction is required.

Claim Objections
Claim 6 and 11 objected to because of the following informalities:  
Claim 6 recites “a default or configured table” in line 3.  It is suggested that claim 6 be amended to recite “a default or configured MCS table”.
Claim 11 recites “the configuration for multicast” in line 3.  It is suggested that claim 6 be amended to recite “the one or more configurations for multicast”.
Appropriate correction is required.

Allowable Subject Matter
Claims 8-24 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2-3, 7, 26-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (Papasakellariou hereafter) (US 20200022144 A1) in view of LIN et al. (LIN hereafter) (US 20190313426 A1).

Regarding claim 1, Papasakellariou teaches, A method of wireless communication, comprising: 
receiving, at a user equipment (UE), one or more configurations for multicast transmissions, each configuration associated with a group radio network temporary identifier (G-RNTI) (Papasakellariou; A UE can be configured a new RNTI, referred to G-RNTI, for a new DCI format … the DCI format includes only the G-RNTI masking CRC bits and a bit-map … a binary value of “1” can indicate PDSCH … The UE is provided by higher layers a set of parameters associated with a PDSCH reception or a PUSCH transmission, such as a frequency-domain resource allocation, a time-domain resource allocation, an MCS, Par. 0220-0221); 
selecting a modulation and coding scheme (MCS) table (Papasakellariou; The UE is provided by higher layers … an MCS, Par. 0221; A DL DCI format or an UL DCI format includes a field indicating a modulation and coding scheme (MCS) for a corresponding PDSCH reception or PUSCH transmission. Instead of a size of this field to be fixed in order to address all entries of an MCS table defined in a system operation, the size can be configurable and the entries of the table that it addresses can also be provided by higher layers to a UE, Par. 0181); 
receiving downlink control information associated with the G-RNTI (Papasakellariou; A DL DCI format or an UL DCI format includes a field indicating a modulation and coding scheme (MCS) for a corresponding PDSCH reception or PUSCH transmission, Par. 0181; A gNB provides by higher layers to a UE a RNTI for a DCI format … The UE detects the DCI format with the RNTI 1920, Par. 0225); 
determining a transport block size (TBS) for a multicast transmission  (Papasakellariou; A UE is provided a set of PDSCH reception configurations in a slot where each configuration in the set of configurations includes time-frequency resources, a transport block size, a modulation scheme, Par. 0206); and 
decoding the multicast transmission based on the MCS table and the TBS (Papasakellariou; A UE performs a decoding for the transport block using the predetermined parameters for the reception of the transport block … A separate configuration for corresponding PDSCH reception parameters, such as a modulation scheme, can be provided to the UE by higher layer signaling for each transport block size from the set of transport block sizes, Par. 0203-0204).  
Although Papasakellariou teaches TBS but Papasakellariou fails to explicitly teach,
MCS table for the G-RNTI;
TBS based on an overhead value for the G-RNTI and the downlink control information received for the G- RNTI.
However, in the same field of endeavor, LIN teaches, 
MCS table for the G-RNTI (LIN; The RNTI can also be used to select an appropriate MCS table, Par. 0146)
(LIN; To determine the modulation order, target code rate, and transport block size(s) in the physical downlink shared channel, the UE shall first read the 5-bit “modulation and coding scheme” field (I.sub.MCS) in the DCI, Par. 0094-0095; the UE shall first determine the TBS as specified below … A UE first determines the number of REs allocated for PDSCH within a PRB (N′.sub.RE), Par. 0101-0103; Use a Large Overhead Value In N′.sub.RE Calculation … Different N.sub.oh.sup.PRB values can also be associated with different RNTI values … DCI bits that are reserved can be used to select an appropriate N.sub.oh.sup.PRB value, Par. 0128-0129 [Note that N.sub.oh.sup.PRB is the overhead value]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou to include the use of number of REs (resource element) within a slot as taught by LIN in order to determine transport block size (LIN; Par. 0103).

Regarding claim 26, Papasakellariou teaches, An apparatus for wireless communication, comprising: 
a memory (Papasakellariou; A UE, Par. 0220); and 
at least one processor coupled to the memory (Papasakellariou; A UE, Par. 0220) and configured to: 
receive, at a user equipment (UE), one or more configurations for multicast transmissions, each configuration associated with a group radio network temporary identifier (G-RNTI) (Papasakellariou; A UE can be configured a new RNTI, referred to G-RNTI, for a new DCI format … the DCI format includes only the G-RNTI masking CRC bits and a bit-map … a binary value of “1” can indicate PDSCH … The UE is provided by higher layers a set of parameters associated with a PDSCH reception or a PUSCH transmission, such as a frequency-domain resource allocation, a time-domain resource allocation, an MCS, Par. 0220-0221); 
select a modulation and coding scheme (MCS) table  (Papasakellariou; The UE is provided by higher layers … an MCS, Par. 0221; A DL DCI format or an UL DCI format includes a field indicating a modulation and coding scheme (MCS) for a corresponding PDSCH reception or PUSCH transmission. Instead of a size of this field to be fixed in order to address all entries of an MCS table defined in a system operation, the size can be configurable and the entries of the table that it addresses can also be provided by higher layers to a UE, Par. 0181); 
receive downlink control information associated with the G-RNTI (Papasakellariou; A DL DCI format or an UL DCI format includes a field indicating a modulation and coding scheme (MCS) for a corresponding PDSCH reception or PUSCH transmission, Par. 0181; A gNB provides by higher layers to a UE a RNTI for a DCI format … The UE detects the DCI format with the RNTI 1920, Par. 0225); 
determine a transport block size (TBS) for a multicast transmission  (Papasakellariou; A UE is provided a set of PDSCH reception configurations in a slot where each configuration in the set of configurations includes time-frequency resources, a transport block size, a modulation scheme, Par. 0206); and 
decode the multicast transmission based on the MCS table and the TBS (Papasakellariou; A UE performs a decoding for the transport block using the predetermined parameters for the reception of the transport block … A separate configuration for corresponding PDSCH reception parameters, such as a modulation scheme, can be provided to the UE by higher layer signaling for each transport block size from the set of transport block sizes, Par. 0203-0204).  
Although Papasakellariou teaches TBS but Papasakellariou fails to explicitly teach,
MCS table for the G-RNTI;
TBS based on an overhead value for the G-RNTI and the downlink control information received for the G-RNTI.
However, in the same field of endeavor, LIN teaches, 
MCS table for the G-RNTI (LIN; The RNTI can also be used to select an appropriate MCS table, Par. 0146)
TBS based on an overhead value for the G-RNTI and the downlink control information received for the G- RNTI (LIN; To determine the modulation order, target code rate, and transport block size(s) in the physical downlink shared channel, the UE shall first read the 5-bit “modulation and coding scheme” field (I.sub.MCS) in the DCI, Par. 0094-0095; the UE shall first determine the TBS as specified below … A UE first determines the number of REs allocated for PDSCH within a PRB (N′.sub.RE), Par. 0101-0103; Use a Large Overhead Value In N′.sub.RE Calculation … Different N.sub.oh.sup.PRB values can also be associated with different RNTI values … DCI bits that are reserved can be used to select an appropriate N.sub.oh.sup.PRB value, Par. 0128-0129 [Note that N.sub.oh.sup.PRB is the overhead value]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou to include the use of number of REs (resource element) within a slot as taught by LIN in order to determine transport block size (LIN; Par. 0103).
 
Regarding claim 29, Papasakellariou teaches, A method of wireless communication, comprising: 
transmitting, by a base station (Papasakellariou; A gNB, Par. 0225), one or more configurations for multicast transmissions to one or more user equipment (UE), each configuration associated with a group radio network temporary identifier (G-RNTI) (Papasakellariou; A UE can be configured a new RNTI, referred to G-RNTI, for a new DCI format … the DCI format includes only the G-RNTI masking CRC bits and a bit-map … a binary value of “1” can indicate PDSCH … The UE is provided by higher layers a set of parameters associated with a PDSCH reception or a PUSCH transmission, such as a frequency-domain resource allocation, a time-domain resource allocation, an MCS, Par. 0220-0221); 
selecting a modulation and coding scheme (MCS) table  (Papasakellariou; The UE is provided by higher layers … an MCS, Par. 0221; A DL DCI format or an UL DCI format includes a field indicating a modulation and coding scheme (MCS) for a corresponding PDSCH reception or PUSCH transmission. Instead of a size of this field to be fixed in order to address all entries of an MCS table defined in a system operation, the size can be configurable and the entries of the table that it addresses can also be provided by higher layers to a UE, Par. 0181); 
transmitting downlink control information associated with the G-RNTI to the one or more UE (Papasakellariou; A DL DCI format or an UL DCI format includes a field indicating a modulation and coding scheme (MCS) for a corresponding PDSCH reception or PUSCH transmission, Par. 0181; A gNB provides by higher layers to a UE a RNTI for a DCI format … The UE detects the DCI format with the RNTI 1920, Par. 0225); 
determining a transport block size (TBS) for a multicast transmission  (Papasakellariou; A UE is provided a set of PDSCH reception configurations in a slot where each configuration in the set of configurations includes time-frequency resources, a transport block size, a modulation scheme, Par. 0206); and 
transmitting the multicast transmission based on the MCS table and the TBS (Papasakellariou; A UE performs a decoding for the transport block using the predetermined parameters for the reception of the transport block … A separate configuration for corresponding PDSCH reception parameters, such as a modulation scheme, can be provided to the UE by higher layer signaling for each transport block size from the set of transport block sizes, Par. 0203-0204).  
Papasakellariou fails to explicitly teach,
Although Papasakellariou teaches TBS but Papasakellariou fails to explicitly teach,
MCS table for the G-RNTI;
TBS based on an overhead value for the G-RNTI and the downlink control information received for the G- RNTI.
However, in the same field of endeavor, LIN teaches, 
MCS table for the G-RNTI (LIN; The RNTI can also be used to select an appropriate MCS table, Par. 0146)
TBS based on an overhead value for the G-RNTI and the downlink control information received for the G- RNTI (LIN; To determine the modulation order, target code rate, and transport block size(s) in the physical downlink shared channel, the UE shall first read the 5-bit “modulation and coding scheme” field (I.sub.MCS) in the DCI, Par. 0094-0095; the UE shall first determine the TBS as specified below … A UE first determines the number of REs allocated for PDSCH within a PRB (N′.sub.RE), Par. 0101-0103; Use a Large Overhead Value In N′.sub.RE Calculation … Different N.sub.oh.sup.PRB values can also be associated with different RNTI values … DCI bits that are reserved can be used to select an appropriate N.sub.oh.sup.PRB value, Par. 0128-0129 [Note that N.sub.oh.sup.PRB is the overhead value]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou to include the use of number of REs (resource element) within a slot as taught by LIN in order to determine transport block size (LIN; Par. 0103).
  
Regarding claim 30, Papasakellariou teaches, An apparatus for wireless communication, comprising: 
a memory (Papasakellariou; A gNB, Par. 0225); and 
at least one processor coupled to the memory (Papasakellariou; A gNB, Par. 0225) and configured to: 
transmit, by a base station (Papasakellariou; A gNB, Par. 0225), one or more configurations for multicast transmissions to one or more user equipment (UE), each configuration associated with a group radio network temporary identifier (G-RNTI) (Papasakellariou; A UE can be configured a new RNTI, referred to G-RNTI, for a new DCI format … the DCI format includes only the G-RNTI masking CRC bits and a bit-map … a binary value of “1” can indicate PDSCH … The UE is provided by higher layers a set of parameters associated with a PDSCH reception or a PUSCH transmission, such as a frequency-domain resource allocation, a time-domain resource allocation, an MCS, Par. 0220-0221); 
select a modulation and coding scheme (MCS) table  (Papasakellariou; The UE is provided by higher layers … an MCS, Par. 0221; A DL DCI format or an UL DCI format includes a field indicating a modulation and coding scheme (MCS) for a corresponding PDSCH reception or PUSCH transmission. Instead of a size of this field to be fixed in order to address all entries of an MCS table defined in a system operation, the size can be configurable and the entries of the table that it addresses can also be provided by higher layers to a UE, Par. 0181); 
transmit downlink control information associated with the G-RNTI to the one or more UE (Papasakellariou; A DL DCI format or an UL DCI format includes a field indicating a modulation and coding scheme (MCS) for a corresponding PDSCH reception or PUSCH transmission, Par. 0181; A gNB provides by higher layers to a UE a RNTI for a DCI format … The UE detects the DCI format with the RNTI 1920, Par. 0225); 
determine a transport block size (TBS) for a multicast transmission based on (Papasakellariou; A UE is provided a set of PDSCH reception configurations in a slot where each configuration in the set of configurations includes time-frequency resources, a transport block size, a modulation scheme, Par. 0206); and 
transmit the multicast transmission based on the MCS table and the TBS (Papasakellariou; A UE performs a decoding for the transport block using the predetermined parameters for the reception of the transport block … A separate configuration for corresponding PDSCH reception parameters, such as a modulation scheme, can be provided to the UE by higher layer signaling for each transport block size from the set of transport block sizes, Par. 0203-0204).  
Although Papasakellariou teaches TBS but Papasakellariou fails to explicitly teach,
MCS table for the G-RNTI;
TBS based on an overhead value for the G-RNTI and the downlink control information received for the G- RNTI.
However, in the same field of endeavor, LIN teaches, 
MCS table for the G-RNTI (LIN; The RNTI can also be used to select an appropriate MCS table, Par. 0146)
TBS based on an overhead value for the G-RNTI and the downlink control information received for the G- RNTI (LIN; To determine the modulation order, target code rate, and transport block size(s) in the physical downlink shared channel, the UE shall first read the 5-bit “modulation and coding scheme” field (I.sub.MCS) in the DCI, Par. 0094-0095; the UE shall first determine the TBS as specified below … A UE first determines the number of REs allocated for PDSCH within a PRB (N′.sub.RE), Par. 0101-0103; Use a Large Overhead Value In N′.sub.RE Calculation … Different N.sub.oh.sup.PRB values can also be associated with different RNTI values … DCI bits that are reserved can be used to select an appropriate N.sub.oh.sup.PRB value, Par. 0128-0129 [Note that N.sub.oh.sup.PRB is the overhead value]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou to include the use of number of REs (resource element) within a slot as taught by LIN in order to determine transport block size (LIN; Par. 0103).

Regarding claim 2, Papasakellariou-LIN teaches, The method of claim 1, wherein selecting the MCS table for the G-RNTI comprises selecting a default MCS table for all multicast transmissions for the G-RNTI (Papasakellariou; The modulation scheme can be fixed to QPSK or can be configured by higher layers and does not need to be dynamically indicated by the DCI format, Par. 0197 & LIN; this bit can be used to indicate whether to use the specifically-designed table for broadcast PDSCH or the default MCS table. As discussed above, only QPSK is typically supported for broadcast PDSCH, Par. 0151; The RNTI can also be used to select an appropriate MCS table, Par. 0146).  

Regarding claim 3, Papasakellariou-LIN teaches, The method of claim 1, wherein selecting the MCS table for the G-RNTI comprises receiving a configuration of the MCS table for the G-RNTI (Papasakellariou; A DL DCI format or an UL DCI format includes a field indicating a modulation and coding scheme (MCS) for a corresponding PDSCH reception or PUSCH transmission … the entries of the table that it addresses can also be provided by higher layers to a UE, Par. 0181 & LIN; The RNTI can also be used to select an appropriate MCS table, Par. 0146).  

Regarding claim 7, Papasakellariou-LIN teaches, The method of claim 1, wherein determining the TBS for the multicast transmission based on the overhead value comprises determining the TBS for the multicast transmission based on the overhead value being a default value (LIN; N.sub.oh.sup.PRB is the overhead configured by higher layer parameter Xoh-PDSCH. If the Xoh-PDSCH is not configured (a value from 0, 6, 12, or 18), the Xoh-PDSCH is set to 0, Par. 0127).

Regarding claim 27, Papasakellariou-LIN teaches, The apparatus of claim 26, wherein the at least one processor is configured to select the MCS table for the G-RNTI as one of: a default MCS table for all multicast transmissions for the G-RNTI; a received configuration of the MCS table for the G- RNTI; or a UE-specific MCS table for G-RNTI transmissions scheduled in a UE- specific search space (Papasakellariou; The modulation scheme can be fixed to QPSK or can be configured by higher layers and does not need to be dynamically indicated by the DCI format, Par. 0197 & LIN; this bit can be used to indicate whether to use the specifically-designed table for broadcast PDSCH or the default MCS table. As discussed above, only QPSK is typically supported for broadcast PDSCH, Par. 0151; The RNTI can also be used to select an appropriate MCS table, Par. 0146).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou-LIN in further view of Takeda et al. (Takeda hereafter) (US 20180115387 A1).

Regarding claim 4, Papasakellariou-LIN teaches, The method of claim 3, wherein the configuration of the MCS table for the G- RNTI is received via  (Papasakellariou; all entries of an MCS table defined in a system operation … the entries of the table that it addresses can also be provided by higher layers to a UE, Par. 0181 & LIN; The RNTI can also be used to select an appropriate MCS table, Par. 0146).  
Papasakellariou-LIN fails to explicitly teach,
MCS table received via system information.
However, in the same field of endeavor, Takeda  teaches, 
MCS table received via system information (Takeda; the control section 301 may be configured to report information related to combinations (table) of MCS levels (for example, MCS indices) and repetition levels to the user terminal 20 by using broadcast information (the MIB, SIBs, etc.), Par. 0117). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-LIN to include the use of SIB as taught by Takeda  in order to send MCS table (Takeda; Par. 0117).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou-LIN in further view of K. Takeda et al. (K. Takeda hereafter) (US 20210336726 A1).

Regarding claim 5, Papasakellariou-LIN teaches, The method of claim 3, wherein the configuration of the MCS table for the G- RNTI is received  (Papasakellariou; all entries of an MCS table defined in a system operation … the entries of the table that it addresses can also be provided by higher layers to a UE, Par. 0181 & LIN; The RNTI can also be used to select an appropriate MCS table, Par. 0146).  
Papasakellariou-LIN fails to explicitly teach,
MCS table received via a unicast radio resource configuration message.
However, in the same field of endeavor, K. Takeda  teaches, 
MCS table received via a unicast radio resource configuration message (K. Takeda; The specific MCS table may be an MCS table for new 64 quadrature amplitude modulation (QAM), and the table used for the PDSCH may be configured in the UE by the higher layer signaling (for example, by configuring the RRC parameter “mcs-Table” to “qam64LowSE”), Par. 0171;  the RRC signaling may be called RRC message, or can be, for example, RRC Connection Setup message, RRC Connection Reconfiguration message, or the like, Par. 0330). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-LIN to include the use of RRC as taught by K. Takeda  in order to send MCS table (K. Takeda; Par. 0171).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou-LIN in further view of PARK et al. (PARK hereafter) (US 20210013991 A1).

Regarding claim 6, Papasakellariou-LIN teaches, The method of claim 1, wherein selecting the MCS table for the G-RNTI comprises (Papasakellariou; all entries of an MCS table defined in a system operation … the entries of the table that it addresses can also be provided by higher layers to a UE, Par. 0181 & LIN; The RNTI can also be used to select an appropriate MCS table, Par. 0146)
	Papasakellariou-LIN fails to explicitly teach,
selecting a UE-specific MCS table for G-RNTI transmissions scheduled in a UE-specific search space and selecting a default or configured table for G-RNTI transmissions scheduled in a common search space.  
However, in the same field of endeavor, PARK  teaches,
selecting a UE-specific MCS table for G-RNTI transmissions scheduled in a UE-specific search space and selecting a default or configured table for G-RNTI transmissions scheduled in a common search space (PARK; the terminal may determine whether an MCS index indicator in downlink control information is based on a first MCS table or a second MCS table, depending on the RNTI type scrambled with the CRC for the downlink control information, Par. 0087; a terminal may determine whether the MCS index indicator in the downlink control information is based on the first MCS table or the second MCS table according to a search space type of a physical downlink control channel (PDCCH) searched for by the terminal … A set of PDCCH candidates searched for by the terminal is called a search space, and a set of PDCCH candidates searched for by all terminals in common is called a common search space (CSS) and a set of PDCCH candidates individually searched for by a specific terminal is called a UE-specific search space (USS), Par. 0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-LIN to include the use of search space as taught by PARK  in order to determine MCS (PARK; Par. 0091).
  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou-LIN in further view of SHIN et al. (SHIN hereafter) (US 20200187170 A1).
   
Regarding claim 25, Papasakellariou-LIN teaches, The method of claim 1,
	wherein determining the TBS for the transmission (LIN; the UE shall first determine the TBS as specified below … A UE first determines the number of REs allocated for PDSCH within a PRB (N′.sub.RE), Par. 0101-0103; Use a Large Overhead Value In N′.sub.RE Calculation … Different N.sub.oh.sup.PRB values can also be associated with different RNTI values, Par. 0128-0129 [Note that N.sub.oh.sup.PRB is the overhead value]).
Although LIN teaches different RNTI has different overhead value which are used to determine TBS, but Papasakellariou-LIN fails to explicitly teach,
wherein the G-RNTI comprises one of a RNTI for decoding a multicast control channel (MCCH) or a RNTI for decoding a multicast transport channel (MTCH), wherein determining the TBS for the multicast transmission is based on whether the G-RNTI is the RNTI for decoding the MCCH or the RNTI for decoding the MTCH.
However, in the same field of endeavor, SHIN  teaches, 
wherein the G-RNTI comprises one of a RNTI for decoding a multicast control channel (MCCH) or a RNTI for decoding a multicast transport channel (MTCH), wherein determining the TBS for the multicast transmission is based on whether the G-RNTI is the RNTI for decoding the MCCH or the RNTI for decoding the MTCH (SHIN; the UE may acquire SC-PtM related information by monitoring the DCI format N1 (i.e., the DCI format for an MCCH or an MTCH) by using the SC-RNTI or G-RNTI, Par. 0403). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou-LIN to include the use of different RNTI as taught by SHIN  in order to read MTCH or MCCH (SHIN; Par. 0403).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416